Exhibit 10.5
 
BLACK PEARL ENERGY, LLC


Lender,


and


STW RESOURCES HOLDING CORP
 
Borrowers,
 


 
LINE OF CREDIT AGREEMENT
 


 
March __, 2014
 
 
-1-

--------------------------------------------------------------------------------

 
 
LINE OF CREDIT AGREEMENT



THIS LINE OF CREDIT AGREEMENT (“Agreement”) is made and entered into effective
as of the __ day of March, 2014 by and among BLACK PEARL ENERGY, LLC a Texas
limited liability corporation (the “Lender”) and STW Resources Holding Corp., a
Nevada corporation (“STW or Borrower”).
 
R E C I T A L S:
 
A. The Borrower wishes to obtain from the Lender, a line of credit facility of
up to $2,000,000 (the “Line of Credit”) for the purpose of providing the
borrower with working capital and the funds necessary to expand its Business.
 
B.  In full reliance on the representations made by Borrower in this Agreement
and the Line of Credit Documents (as defined in Article I of this Agreement),
Lender is willing to extend such financing to Borrower upon the terms, covenants
and conditions contained in this Agreement and in the Line of Credit Documents.
 
C. As an inducement for Lender to extend such financing to the Borrower,
Borrower has agreed to issued Borrower 1.5 million shares of its common stock
(the "Inducement Shares") and  pay Lender a $25,000 transaction fee on the final
Closing Date ("Transaction Fee").
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained in this Agreement, Borrower and Lender mutually agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Unless the context clearly indicates otherwise, certain terms used in this
Agreement shall have the meanings set forth below:
 
 “Affiliate” shall mean:  (a) with respect to a corporation, (1) any officer or
director thereof and any Person which is, directly or indirectly, the beneficial
owner of more than 20% of any class of shares or other equity security, or (2)
any Person which, directly or indirectly, controls or is controlled by or is
under common control with such corporation; and (b) with respect to a
partnership, venture or limited liability company, any (1) general partner or
member, (2) general partner of a general partner or member, (3) partnership with
a common general partner or member, or (4) co-venturer thereof, and if any
general partner, member or co-venturer is a corporation, any Person which is an
Affiliate of such corporation.  For purposes hereof, “controls” (which includes
the correlative meanings of "controlled by" and "under common control with")
means effective power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person.
 
“Business” shall mean the business of providing oilfield services and water
management, including consulting and customized water analysis, reclamation and
remediation services to a variety of complex oil and gas produced and flowback
water, brackish water, industrial, and municipal applications throughout several
geographic location.
 
“Business Day” shall mean any day of the week other than Saturday, Sunday or
other day that is recognized as a holiday in the State of Texas.
 
“Closing Date” shall mean the individual and collective reference to the dates
of funding of each of the Line of Credit during the Funding Period, and shall
include the Closing Date.


 “Event of Default” shall mean the occurrence and continuance of any of the
events listed in Sections 6.1 or 6.2 of this Agreement.

 
-2-

--------------------------------------------------------------------------------

 

"Financing Event" shall mean the date on which the Borrower receives gross
proceeds of not less than $6,000,000 resulting from either or both of: (a) the
consummation of one or more private placements of debt or equity securities, not
including the funds received pursuant to this Agreement; or (b) the filing of a
registration statement on Form S-1 with the Securities and Exchange Commission
(“SEC”) for an initial public offering of the Borrower's securities.
 
“Funding Date” shall mean August 1, 2013.
 
 “Governmental Authority” shall mean the government of the United States, any
state, province or political subdivision thereof, any other foreign country, any
multi-national organization or body and any entity exercising executive,
judicial, legislative, police, taxing, regulatory or administrative authority or
power of any nature.
 
“Hazardous Substances” shall mean any explosives, PCBs, radioactive materials,
asbestos, urea formaldehyde, foam insulation, hydrocarbon contaminants,
underground or above ground tanks, pollutants, waste, contaminants, hazardous,
dangerous, radioactive or corrosive or deleterious or toxic substances or
materials or hazardous or special waste or any other such substance or material
as defined or regulated pursuant to any environmental laws.
 
 “Initial Advance”  shall mean the sum of approximately one million ten thousand
and five hundred Dollars ($1,010,500), which amount has been previously advanced
to the Borrower.
 
“Lien” shall mean any lien, mortgage, security interest, collateral assignment,
pledge, assignment, charge, title retention agreement, or encumbrance of any
kind, and any other right of or arrangement with any creditor (whether based on
common law, constitutional provision, statute or contract) to have its claim
satisfied out of any property or assets, or their proceeds, before the claims of
general creditors of the owner of the property or assets.
 
 “Line of Credit” shall mean the financing provided by Lender to Borrower under
the terms of this Agreement in the maximum principal amount of Two Million
Dollars ($2,000,000).
 
 “Line of Credit Documents” shall refer to this Agreement and the Note.  All of
the Line of Credit Documents are incorporated herein by reference.
 
 “Material Adverse Event” means any circumstance or event that, individually or
collectively with other circumstances or events, may reasonably be expected to
have a material adverse effect on the financial condition or Business of the
Borrower, as now conducted or as proposed to be conducted.
 
“Maturity Date” shall mean August 1, 2014, being the date that all sums
evidenced by the Note shall be due and payable; provided, however, that in the
event that a Financing Event shall not have occurred on or before such date, the
Maturity Date of the Note shall be automatically extended to the earlier to
occur of September 30, 2014 or the date that a Financing Event shall have
occurred.
 
“Month” shall mean a calendar month.
 
 “Note” shall mean reference to the promissory Note issued by the Borrower to
the Lender to evidence the Line of Credit and in the form of Exhibit A annexed
hereto and made a part hereof.
 
“Person” shall mean and includes an individual, a partnership, a corporation, a
limited liability company, a trust, an unincorporated association, a joint
venture or any other entity or a government or any agency or political
subdivision thereof.

 
-3-

--------------------------------------------------------------------------------

 

“Tax” shall mean all present and future taxes, levies, imposts, withholdings,
duties, charges or fees of any nature whatsoever including without limitation
any customs, franchise, transfer, sales, use, business, occupation, excise,
personal property, real property, stamp, gross income, fuel, leasing,
occupational, value added, turnover, excess profits, excise, gross receipts,
gross profits, registration, license, corporation, capital gains, export,
custom, import, net income, taxes (or any other amount corresponding to any of
the foregoing) now or hereafter imposed, levied, collected, withheld or assessed
by any national, foreign, regional or local taxing or fiscal authority or
agency, together with any penalties, additions to tax, fines or interest
thereon, and any assessments in respect of any of the foregoing, and Tax and
Taxation shall be construed accordingly.
 
ARTICLE II
AMOUNT AND TERMS OF LINE OF CREDIT
 
2.1 Line of Credit
 
.  On the Closing Date, the Lender shall provide the Borrower with a Line of
Credit up to the maximum amount of TWO MILLION DOLLARS ($2,000,000),
representing the maximum aggregate amount of the Advances that may be
outstanding and any time under the Line of Credit (the “Principal
Indebtedness”).  The entire Principal Indebtedness of the Line of Credit shall
be due and payable on the earlier to occur of (a) the occurrence and
continuation of an Event of Default hereunder, or (b) the Maturity Date (as the
same may be extended as herein provided).
 
2.2 Interest
 
.  Interest shall be payable on the outstanding Principal Indebtedness at the
rate of eleven percent (11%) per annum (the “Interest Rate”).   Interest at the
Interest Rate on all outstanding Advances shall be payable with the then
outstanding Principal Indebtedness on the Maturity Date.
 
2.3 Advances; Initial Advance; Use of Proceeds.
 
(a) Initial Advance.  Since the Funding Date, the Lender has made advances in
the aggregate amount of approximately one million ten thousand and five hundred
Dollars ($1,010,500).
 
(b) Additional Advances.  All Advances, other than the Initial Advance (the
“Additional Advances”) shall be made by Lender on a date which shall be not
later than five (5) days following written request therefore from Borrower (the
“Borrowing Notice”).
 
2.4 Prepayment
 
2.5  Borrower may prepay, in whole or in part, the Principal Indebtedness of the
Line of Credit, and all Interest accrued on any outstanding Advances at any time
prior to the Maturity Date, without the prior written consent of each of the
Lender and without payment of any premium or penalty.
 
ARTICLE III
ADDITIONAL AGREEMENTS OF THE BORROWER
 
                      3.1           Issuances to Lender.  Borrower promises to
issue the Inducement Shares to Lender upon signing of this Agreement and
promises to pay Lender the Transaction Fee on the final Closing Date.


3.2           Conditions Precedent to Disbursement at Closing.  Prior to the
disbursement of any of the proceeds of the Line of Credit to or for the account
of Borrower at closing of the Line of Credit, and as a condition precedent to
such disbursement, all of the conditions set forth below must be satisfied as
determined by Lender, in Lender’ sole discretion.


(a) Authority.  On the Closing Date Borrower shall deliver to Lender a
resolution authorizing the Borrower to enter into the transactions contemplated
by this Agreement and such other documents as Lender may reasonably request.
 
(b) Line of Credit Documents.  On the Closing Date, the Borrower shall execute
and deliver to the Lender, a counterpart of all Line of Credit Documents in
favor of the Lender.
 
(c) Miscellaneous Items.  Borrower shall deliver to Lender such other items,
documents and evidences pertaining to the Line of Credit as may reasonably be
requested by Lender.

 
-4-

--------------------------------------------------------------------------------

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
4.1           The Borrower does hereby represent and warrant to Lender, as of
the date hereof (except as to any representation or warranty which specifically
relates to another date), as follows (provided that any fact or item disclosed
with respect to one representation or warranty shall be deemed to be disclosed
with respect to each other representations or warranty, but only to the extent
that the applicability of such fact or item with respect to such other
representation or warranty can reasonably be inferred from the disclosure with
respect to such fact or item contained in the disclosure schedules of Borrower):
 
a) Due Organization and Qualification.  Borrower is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and has the corporate power and authority to own, lease and operate its
assets, properties and business and to carry on the Business as now conducted.
The Borrower is qualified to transact business and in good standing in each
jurisdiction in which the nature of its business or location of its property
requires such qualification, except where such failure would not have a Material
Adverse Effect.
 
b) Authority to Execute and Perform Agreements.  The Borrower has the full legal
right and power and all authority and approval required to enter into, execute
and deliver this Agreement and the other Line of Credit Documents and to perform
fully its obligations hereunder and thereunder. The execution and delivery of
this Agreement and the other Line of Credit Documents by the Borrower and the
consummation of the transactions contemplated hereby and thereby have been or
will be duly and validly authorized by all necessary individual and corporate
action, and no other proceedings on the part of Borrower are necessary to
authorize this Agreement and the other Line of Credit Documents or to consummate
the transactions so contemplated.  This Agreement and the other Line of Credit
Documents have all been or will be duly executed and delivered and are the valid
and binding obligations of Borrower enforceable against Borrower in accordance
with their terms, except as may be limited by bankruptcy, moratorium, insolvency
or other similar laws generally affecting the enforcement of creditors’ rights.
 
c) No Breach.  The Borrower's execution, delivery and performance of this
Agreement and the other Line of Credit Documents and the consummation of the
transactions contemplated hereby and thereby will not violate, conflict with or
otherwise result in the breach or violation of any of the terms and conditions
of, result in a modification of the effect of or constitute (or with notice or
lapse of time or both would constitute) a default under (a) the Borrower’s
Certificates of Incorporation or bylaws; (b) any Contract  to which the Borrower
is a party or by or to which it or any of their assets are bound or subject; (b)
any Law or Order against, or binding upon or applicable to Borrower or  their
assets; or (d) any Permit.

 
d) No Broker.  No broker, finder, agent or similar intermediary has acted for or
on behalf of Borrower in connection with this Agreement or the transactions
contemplated hereby, and no broker, finder, agent or similar intermediary is
entitled to any broker’s, finder’s or similar fee or other commission in
connection therewith based on any agreement, arrangement or understanding with
Borrower or any action taken by Borrower.
 
4.2.           The Lender does hereby represent and warrant to Borrower, as of
the date hereof (except as to any representation or warranty which specifically
relates to another date), as follows (provided that any fact or item disclosed
with respect to one representation or warranty shall be deemed to be disclosed
with respect to each other representations or warranty, but only to the extent
that the applicability of such fact or item with respect to such other
representation or warranty can reasonably be inferred from the disclosure with
respect to such fact or item):
 
a)           Lender acknowledges that the Inducement Shares are being acquired
solely for the Lender's own account and not as a nominee for any other party,
and for investment, and that the Lender will not offer, sell or otherwise
dispose of the Inducement Shares except pursuant to an effective registration
statement, or an exemption from registration, under the Securities Act and any
applicable state securities laws.


 
-5-

--------------------------------------------------------------------------------

 

b)           Lender understands that except as provided in paragraph (iii)
below, all certificates representing the Inducement Shares shall be stamped or
imprinted with a legend in substantially the following form:


THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL
HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


(i) The Borrower agrees to reissue the Inducement Shares or certificates
representing same, without the legend set forth above, if at such time, prior to
making any transfer of any such securities, the Lender shall give written notice
to the Borrower describing the manner and terms of such transfer and
demonstrating that the following conditions are satisfied. Such proposed
transfer will not be effected until: (a) either (i) the Borrower has received an
opinion of counsel reasonably satisfactory to the Borrower, to the effect that
the registration of such securities under the Securities Act is not required in
connection with such proposed transfer, or (ii) a registration statement under
the Securities Act covering such proposed disposition has been filed by the
Borrower with the Securities and Exchange Commission and has become and remains
effective under the Securities Act, and (b) either (i) the Borrower has received
an opinion of counsel reasonably satisfactory to the Borrower, to the effect
that registration or qualification under the securities or “blue sky” laws of
any state is not required in connection with such proposed disposition, or (ii)
compliance with applicable state securities or “blue sky” laws has been effected
or a valid exemption exists with respect thereto. The Borrower will respond to
any such notice from a holder within three (3) Trading Days. In the case of any
proposed transfer under this Section 4.2(b), the Borrower will use reasonable
efforts to comply with any such applicable state securities or “blue sky” laws,
but shall in no event be required, (x) to qualify to do business in any state
where it is not then qualified, (y) to take any action that would subject it to
tax or to the general service of process in any state where it is not then
subject, or (z) to comply with state securities or “blue sky” laws of any state
for which registration by coordination is unavailable to the Borrower. The
restrictions on transfer contained in this Section 4.2(b) shall be in addition
to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement or imposed by law. Whenever a
certificate representing the Inducement Shares is required to be issued to the
Lender without a legend, in lieu of delivering physical certificates
representing the Inducement Shares, the Borrower shall cause its transfer agent
to electronically transmit the Inducement Shares to the Lender by crediting the
account of the Lender or Lender's Prime Broker with DTC through its DWAC system
(to the extent not inconsistent with any provisions of this Agreement).


(a) Accredited Investor Status. At the time of this Agreement and receipt of the
Inducement Shares, the Lender is and shall be an “accredited investor” as
defined in Regulation D under the Securities Act.
 
ARTICLE V
COVENANTS
 
For so long as any principal amount and accrued interest in respect of the Line
of Credit remains outstanding, the Borrower covenants and agrees with the Lender
as follows:
 
5.1 Information.  Borrower shall furnish to Lender with reasonable promptness
such data and information, financial and otherwise, concerning Borrower as from
time to time may reasonably be requested by Lender for purposes of administering
compliance with the Line of Credit Documents.

 
-6-

--------------------------------------------------------------------------------

 

5.2 Notice.  Borrower shall promptly notify Lender in writing of any of the
following:
 
(a) The existence or occurrence of any event, which with the passage of time,
the giving of notice, or both, would constitute an Event of Default under this
Agreement or a default under any of the Line of Credit Documents; and,
 
(b) Any events or changes in the financial condition of Borrower occurring since
the date of the last financial statement of Borrower filed with the Securities
and Exchange Commission prior to the date of this Agreement, which individually
or cumulatively when viewed in light of prior financial statements, may result
in a Material Adverse Event in the financial condition of Borrower.
 
5.3 Compliance with Laws.  Borrower shall comply with all local, state and
federal laws, except where non-compliance could not reasonably be expected to
constitute a Material Adverse Event.
 
5.4 Additional Negative Covenants. Borrower shall not, without the prior written
consent of Lender, (i) liquidate, dissolve or wind-up the Business and affairs
of any of Borrower; (ii) effect any merger or consolidation transaction; (iii)
sell, lease, transfer, license or otherwise dispose, in a single transaction or
series of related transactions, by Borrower of all or substantially all the
assets of Borrower; or (iv) consent to any of the foregoing.
 
ARTICLE VI
EVENTS OF DEFAULT; REMEDIES
 
6.1 Events of Default Not Requiring Notice.  The occurrence and continuation of
any of the following events shall constitute an Event of Default under this
Agreement and the Line of Credit Documents without the requirement of notice
from Lender to Borrower:
 
(a) Nonpayment.  The failure of the Borrower to pay when due any principal or
interest at the Interest Rate on the Line of Credit or other charge with respect
to the Principal Indebtedness, or the amount of any fee or payment required of
Borrower under this Agreement or any of the Line of Credit Documents; provided,
that Borrower shall have a ten (10) business day period after which such payment
is due in order to cure such breach.
 
(b) Voluntary Bankruptcy or Insolvency.  The occurrence and continuance of any
of the following with respect to either Borrower:  (1) the filing by it of a
petition in bankruptcy or for reorganization or for an arrangement under any
bankruptcy or insolvency law or for a receiver or trustee for any of their
respective properties; (2) an assignment by it for the benefit of creditors or
an admission by any of them, in writing, of an inability to pay their respective
debts as they become due; or (3) the entry of a judgment of insolvency against
it by any state, provincial or federal court of competent jurisdiction, and any
such petition is not dismissed within 60 days after the filing thereof.
 
6.2 Notice.  If any Event of Default shall occur (whether or not any required
notice has been given or an applicable grace period has elapsed), Lender shall
not be obligated to make any further advances or disbursements until such Event
of Default is remedied.  Unless otherwise expressly provided by the terms of
this Agreement, or the Line of Credit Documents, if an Event of Default shall
occur and be continuing, Lender shall give written notice of such occurrence to
Borrower as follows:
 
(a) Monetary Default.  In the event of a monetary default for which Borrower is
given a cure period, Lender shall give Borrower written notice of the Event of
Default and Borrower shall be given an opportunity to cure the default within
the applicable cure period.

 
-7-

--------------------------------------------------------------------------------

 

(b) Nonmonetary Default.  In the event of a nonmonetary default for which
Borrower is given a cure period, Lender shall give Borrower written notice of
the Event of Default and Borrower shall be given an opportunity to cure the
default within the applicable cure period.  However, if the nonmonetary default
cannot reasonably be corrected within the applicable cure period, Borrower shall
have an additional thirty (30) days to remedy such nonmonetary default if
Borrower notifies Lender of the manner in which the nonmonetary default shall be
cured, and if appropriate corrective action is instituted within the initial
specified cure period and is diligently pursued thereafter.  In the event that
correction of the default requires action by a Governmental Authority which
cannot reasonably be obtained within an additional twenty (20) days, and
Borrower has complied with the conditions of the previous sentence, such twenty
(20) day cure period shall be extended to some other reasonable amount of time,
so long as the Borrower’ Business is not impaired and continues in the ordinary
course until the default is cured.
 
6.3 Election of Remedies.  If an Event of Default shall occur and continue after
any required notice and lapse of any applicable grace period, all obligations of
Lender under this Agreement and under the Line of Credit Documents shall cease
and terminate, and at the election of Lender, the Lender may,:  (i) declare the
outstanding Principal Indebtedness evidenced by the Note immediately due and
payable; (ii) exercise any remedy provided for in the Line of Credit Documents;
or (iii) (iv) exercise any other right or remedy available to Lender pursuant to
any Line of Credit Document, or as provided at law or in equity.
 
6.4 No Remedy Exclusive.  No remedy conferred upon or reserved to Lender under
this Agreement shall be exclusive of any other available remedy or remedies, but
each and every such remedy shall be cumulative and shall be in addition to every
other remedy given under this Agreement, the Line of Credit Documents, or now or
hereafter existing at law or in equity or by statute.  No delay or failure to
exercise any right or power accruing upon any Event of Default shall impair any
such right or power or shall be construed to be a waiver thereof, but any such
right and power may be exercised from time to time and as often as may be deemed
expedient.
 
ARTICLE VII
MISCELLANEOUS
 
7.1 Non-Waiver.  No disbursement of the proceeds of the Line of Credit shall
constitute a waiver of any covenant or condition to be performed by
Borrower.  In the event Borrower are unable to satisfy any such covenant or
condition, Lender shall not be precluded from thereafter declaring such failure
to be an Event of Default.
 
7.2 Amendments.  Neither this Agreement nor any provisions hereof may be
changed, waived, discharged or terminated orally and may only be modified or
amended by an instrument in writing, signed by each of the Lender and the
Borrower.
 
7.3 Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of Borrower, Lender and their respective successors and assigns.
 
7.4 Waivers.  The failure by Lender or Borrower at any time or times hereafter
to require strict performance by the other of any of the undertakings,
agreements or covenants contained in this Agreement shall not waive, affect or
diminish any right of Borrower or Lender hereunder to demand strict compliance
and performance therewith.  Any waiver by Lender of any Event of Default under
this Agreement shall not waive or affect any other Event of Default hereunder,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements or covenants of
Borrower and Lender under this Agreement shall be deemed to have been waived
unless such waiver is evidenced by an instrument in writing signed by the party
to be charged specifying such waiver.
 
7.5 Survival.  This Agreement shall survive the disbursement of the proceeds of
the Line of Credit, and each and every one of the obligations and undertakings
of Borrower and Lender contained herein shall be continuing obligations and
undertakings and shall not cease and terminate until all amounts which may
accrue pursuant to this Agreement or any of the Line of Credit Documents shall
have been fully paid and all obligations and undertakings of Borrower shall have
been fully discharged.

 
-8-

--------------------------------------------------------------------------------

 

7.6 Assignment and Notices.
 
(a) Neither Borrower may not assign, in whole or in part, any of their rights or
obligations under this Agreement, the Line of Credit Documents or any other
agreement or commitment (in addition to this Agreement and the Line of Credit
Documents) in existence between Lender on one hand, and Borrower, on the other
hand, without the prior written consent of the Lender The Lender may assign this
Agreement or any of the other Line of Credit Documents.
 
(b) Except as otherwise provided in this Agreement or in any Line of Credit
Document, whenever Lender or Borrower desire to give or serve any notice,
demand, request or other communication with respect to this Agreement or any
other Line of Credit Document, each such notice shall be in writing and shall be
effective only if the notice is delivered by personal service, by
nationally-recognized overnight courier or by facsimile, addressed in the same
manner as provided in this Agreement.  Any notice delivered personally or by
courier shall be deemed to have been given when delivered.  Any notice sent by
facsimile (confirmed orally by telephone, with a copy sent by overnight courier)
shall be presumed to have been received on the date transmitted.  Any party may
change its address by giving notice to the other party of its new address in the
manner provided above.
 
7.7  Severability.  If any term or provision of this Agreement shall, to any
extent, be determined by a court of competent jurisdiction to be void, voidable
or unenforceable, such void, voidable or unenforceable term or provision shall
not affect any other term or provision of this Agreement.
 
7.8   No Partnership.  Nothing contained in this Agreement, or in any Line of
Credit Document shall be construed as creating a joint venture or partnership
between Borrower and Lender.  There shall be no sharing of losses, costs and
expenses between Borrower and Lender, and Lender shall have no right of control
or supervision except as Lender may exercise Lender’s rights and remedies
provided hereunder and in the Line of Credit Documents.
 
7.9  Interpretation.  Whenever the context shall require, the plural shall
include the singular, the whole shall include any part thereof, and any gender
shall include both other genders.  The article and section headings contained in
this Agreement are for purposes of reference only and shall not limit, expand or
otherwise affect the construction of any provisions hereof.
 
7.10 Governing Law.  This Agreement and all matters relating hereto shall be
governed by, construed and interpreted in accordance with the laws of the State
of Nevada without giving effect to principles of conflicts of laws.
 
7.11 Conflicts.  The provisions of this Agreement are not intended to be
superseded by the provisions of the Line of Credit Documents executed in
conjunction with this Agreement but shall be construed as supplemental
thereto.  In the event of any inconsistency between the provisions hereof and
the Line of Credit Documents, it is intended that this Agreement shall control.
 
7.12 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered, shall be deemed an
original, but all such counterparts taken together shall constitute only one
instrument.
 
7.13 Attorney Fees.  Borrower and Lender agree that should either of them
default in any of the covenants or agreements contained in this Agreement or any
of the Line of Credit Documents, the defaulting party shall pay all costs and
expenses, including reasonable attorney fees and costs, incurred by the
non-defaulting party to protect its rights hereunder, regardless of whether an
action is commenced or prosecuted to judgment.

 
-9-

--------------------------------------------------------------------------------

 

7.14 Jury Waiver.  EACH BORROWER AND LENDER HEREBY JOINTLY AND SEVERALLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
INSTRUMENT AND TO ANY OF THE LINE OF CREDIT DOCUMENTS, THE OBLIGATIONS HEREUNDER
OR THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY TRANSACTION
ARISING THEREFROM OR CONNECTED THERETO. EACH BORROWER AND LENDER EACH REPRESENT
TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.
 
7.15 Final Expression.  THIS AGREEMENT AND THE LINE OF CREDIT DOCUMENTS ARE THE
FINAL EXPRESSION OF THE AGREEMENT AND UNDERSTANDING OF LENDER WITH RESPECT TO
THE LINE OF CREDIT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL
AGREEMENT.
 
7.16 Facsimile Signatures.  This Agreement and all Line of Credit Documents may
be executed by facsimile signatures and delivered electronically in pdf format,
each of which shall be given the same legal weight as though they were ribbon
original signatures.


 
[Signatures appear on the following pages.]

 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Line of Credit
Agreement this __ day of March, 2014.
 
 
LENDER:



 
BLACK PEARL ENERGY, LLC

 
 
By:_____________________________________

 
Name:

 
Title:



 
BORROWER:



 
STW RESOURCES HOLDING, CORP.

 
 

 
 
By:

Name: Robert Miranda
Title: Chief Financial Officer